Citation Nr: 0908060	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-23 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a stomach disorder. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to an initial rating in excess of 20 percent 
for left lower extremity paresthesia.  

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an injury to the nose status post 
septoplasty.  



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty that extended to February 
1986 and on additional duty in the National Guard.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Louisville, Kentucky, (hereinafter RO).  


FINDINGS OF FACT

1.  There is no competent evidence linking a current stomach 
or low back disorder to service. 

2.  Severe disability due to incomplete paralysis involving 
the external popliteal nerve of the left lower extremity is 
not demonstrated.  

3.  The highest assignable rating under the VA Schedule for 
Rating Disabilities for the service connected residuals of an 
injury to the nose status post septoplasty is 10 percent.   



CONCLUSIONS OF LAW

1.  Stomach and back disorders were not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

2.  The criteria for an initial rating in excess of 20 
percent for left lower extremity paresthesia are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124 Diagnostic Code (DC) 8721 (2008). 

3.  A schedular rating in excess of 10 percent for residuals 
of an injury to the nose status post septoplasty cannot be 
assigned.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §4.97, DC 6502 (2008).   
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
May 2003, the RO advised the claimant of the information 
necessary to substantiate his claims for service connection.  
He was also informed of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   June 2006 
and February 2007 letters provided the Veteran with 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, 
once a claim for service connection has been substantiated, 
the filing of a notice of disagreement with the rating and 
effective date of the disability does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  See Dingess, supra; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

In line with the above reasoning, Vazquez-Flores v. Peake 
(dealing with providing additional notice in cases of 
increased ratings) does not apply to the initial rating 
claims on appeal because VA's VCAA notice obligations were 
satisfied with respect to these claims when the RO granted 
the Veteran's claims for service connection for left lower 
extremity paresthesia in May 2002 and residuals of an injury 
to the nose status post septoplasty in February 2004.  22 
Vet. App. 37 (2007).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  As such, the Board finds that the duty 
to notify has been satisfied.  

While the RO indicated in its July 2007 rating decision that 
the increased ratings assigned therein were considered to be 
a "full grant" of the benefits sought in connection with 
his claims for increased initial ratings for left lower 
extremity paresthesia and residuals of an injury to the nose 
status post septoplasty, as the Veteran will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, these claim remains in controversy.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  To this end, while 
pertinent additional evidence with respect to these claims 
following the July 2007 rating decision was received that was 
not addressed in a Supplemental Statement of the Case, as is 
required by 38 C.F.R. § 19.31, this evidence was addressed in 
a March 2008 rating decision to which the Veteran was 
notified in that month.  As there is no substantive 
difference in the readjudication performed in this rating 
decision and that which would have been conducted in a 
supplemental statement of the case, any error resulting from 
the failure to provide the Veteran with a supplemental 
statement of the case addressing the issues of increased 
initial ratings for left lower extremity paresthesia and 
residuals of an injury to the nose status post septoplasty is 
harmless to the Veteran. 

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment  records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that has been associated with the claims file 
includes VA and private treatment records and the Veteran's 
own statements he presented.  The Veteran has also, as will 
be discussed below, been afforded multiple VA compensation 
examinations, and the Board finds that the reports from these 
examinations are adequate to equitably adjudicate claims on 
appeal.  

While the Veteran requested a hearing before a Veteran's law 
judge in his July 2005 substantive appeal, the Veteran's 
representative in December 2008 stated that the Veteran 
"formally waives any personal appearance at this time" and 
requested that his file be sent directly to the Board.  As 
such, the Board may proceed with the adjudication below, and 
as it finds that all necessary development has been 
accomplished and appellate review at this time will not 
result in prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection Claims 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis and ulcers, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With the above criteria in mind, the facts are summarized as 
follows.  First with respect to a stomach disorder, the 
service treatment records in pertinent part included a 
January 1984 report reflecting viral gastritis and May 1985 
emergency room reports reflecting gastroenteritis and acute 
gastritis and possible peptic ulcer disease.  Treatment 
included the prescription of Tagamet.  An upper 
gastrointestinal series conducted in May 1985 was negative.  
The December 1985 discharge examination noted peptic ulcer 
disease "normal" and mild gastritis that was not currently 
disabling (NCD).  

With regard to the back, a June 1983 service treatment record 
shows the Veteran complaining about low back pain after 
moving a wall locker, with an assessment of acute lumbar 
sprain.  January and February 1986 service treatment records 
reflect complaints of lower lumbar spine pain.  The 
assessment was lower back pain strain, which was said to be 
"resolving" in February 1986.  An x-ray in January 1986 
showed minimal levoscoliosis and decreased lumbar lordosis 
but was otherwise normal.  The December 1985 discharge 
examination and medical history collected at that time did 
not reflect any back pathology or complaints.   

After service, VA examinations conducted in September 1987 
and July 1989 do not reflect any stomach or back complaints.  
An August 1998 UGI conducted at a private facility was 
negative.  Private clinical reports dated from November 2000 
showed the Veteran reporting the onset of back pain with a 
burning sensation extending down the posterior aspect of the 
right leg to the knee one month prior to the November 2000 
treatment.  A December 2000 MRI showed disc desiccation and 
right posterolateral disc protrusion at L5-S1 and a lumbar 
discectomy at that level was performed at a private facility 
in that month.  

The Veteran was afforded a VA stomach examination in October 
2003, with the examiner noting that she had reviewed the 
claims file.  The diagnosis was gastroesophageal reflux 
disease (GERD), which she said was "not likely" related to 
the gastrointestinal symptoms the Veteran had during service 
in 1984 and 1985.  She explained her opinion as follows: 

Gastritis is very common, it would not be 
unusual for someone on active duty to 
have gastritis as it can be caused [by] a 
variety of dietary reasons including 
viral.  The patient had [an] upper GI 
during his active duty service that was 
normal.  It is very possible that the 
current diagnosed gastritis is in fact 
due to use of nonsteroidal anti-
inflammatory medications that the patient 
has taken for his back.  This would not 
be related to military service.  

A VA examination of the back was also conducted in October 
2003, with the examiner again noting that the claims file had 
been reviewed.  The diagnosis following the examination was 
degenerative disc disease at L2-L3, L5-S1 status post right 
hemilaminectomy with mild radicular examination by physical 
examination.  She also concluded that "[i]t would not be 
likely that the degenerative change with presumed disc 
herniation is related to the service-connected back strain."  
The examiner also noted that the nerve compression and disc 
herniation demonstrated after service was "not likely" due 
to the in service back treatment but rather lumbosacral 
strain and mechanical low back pain.

A review of the remaining evidence includes no medical 
findings or opinions linking a stomach or back disability to 
service.  In pertinent part, this evidence includes reports 
from a normal abdominal ultrasound performed in March 2006 
and an April 2006 private treatment report reflecting 
complaints of epigastric/right quadrant discomfort with gas 
and bloating.  A history of peptic ulcer disease in the 
"remote past" was noted.  

A VA examination of the stomach conducted in March 2007 
resulted in a diagnosis of resolved acute gastritis and GERD.  
Reference was made by the examiner to the negative in-service 
and post service upper UGIs and the negative "nexus" 
opinion following the October 2003 VA examination referenced 
above.  Also diagnosed after a spine examination conducted at 
that time was degenerative disc disease at L5-S1 with loss of 
disk height status post right hemilaminectomy with right 
paracentral disk protrusion at L5-S1 and lumbosacral strain 
by history during active duty service.  Again, the examiner 
referenced the negative "nexus" opinion from the with 
respect to the back from the October 2003 VA examination set 
forth above.  It was noted that the claims file was reviewed 
prior to these examinations.  

Additional evidence includes reports form VA outpatient 
treatment reports received in November 2007 that include 
diagnoses of GERD, hiatal hernia and lumbar disc disease in 
September 2007.  Reports from a December 2007 VA examination 
noted that a hiatal hernia had been diagnosed approximately 
one year previously and that the epigastrium tends to swell 
up.  It was also noted at that time that the Veteran has to 
wait two to there hours after eating to lie down to avoid 
reflux or regurgitation.  The Veteran also described back 
pain, stiffness and limited motion in the lower back at that 
time.  The examiner noted that the claims file had been 
reviewed prior to the examination.  

Applying the pertinent legal criteria to the facts summarized 
above, the records reflect no competent medical evidence or 
opinions linking a current stomach or back disorder to the 
pathology demonstrated during service.  Moreover, the 
competent evidence that does address the matter of the 
relationship between current stomach and back symptomatology 
is negative in the form of the opinions following the October 
2003 VA examination as set forth above.  With respect to the 
in-service and post service references to a peptic ulcer, 
there is no clinical evidence actually demonstrating that the 
Veteran had an ulcer during service, with attention drawn in 
the regard to the negative UGI completed therein.  The August 
1998 UGI was also negative.  Also weighing against the 
Veteran's claim is the lack of evidence of continuity of 
stomach and back symptomatology after service, to include the 
fact that VA examinations conducted in September 1987 and 
July 1989 contained no  pertinent complaints or findings, and 
the fact that the first evidence of relevant post-service 
symptoms is dated over 10 years after service separation.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  In this regard, 
the Veteran only reported a one month history of back pain 
when treated in November 2000.  

As for the Veteran's assertions that his current stomach and 
low back problems are related to service, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, and given the 
lack of any competent evidence linking a current back or 
stomach disability to service, the claims for service 
connection for these conditions must be denied.  Hickson, 
supra.   

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claims 
for service connection for stomach and back disorders, the 
doctrine is not for application.  Gilbert, supra.  
 
B.  Increased Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claims for increased 
ratings for left lower extremity paresthesia and residuals of 
an injury to the nose status post septoplasty are, as set 
forth above, based on the assignment of the initial ratings 
for these conditions following the initial awards of service 
connection by rating actions in May 2002 and February 2004, 
respectively.  The United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999); See Hart v. Mansfield, 21 Vet App 505 
(2007); Francisco, 7 Vet. App. at 58.  

1. Left Lower Extremity Paresthesia.  

38 C.F.R. § 4.124a, DC 8721 (neuralgia) provides that 
moderate disability due to incomplete paralysis of the 
external popliteal nerve warrants a 20 percent disability 
rating.  A 30 percent rating under DC 8721 requires severe 
disability due to incomplete paralysis of the external 
popliteal nerve.  Id.   

The aforementioned May 2002 rating decision granted service 
connection for left lower extremity paresthesia as secondary 
to service-connected residuals of left ankle spur formation.  
A 10 percent rating, effective from July 2000, was assigned 
under DC 8721.  Evidence then of record included reports from 
an April 2002 VA examination that showed decreased left 
plantar dorsiflexion strength with fatigue.  It was observed 
that the Veteran tended to toe in when he walked.  Strength 
of the left lower extremity was 4+ that decreased with 
fatigue.  There was a full range of motion of the ankle with 
no paralysis but "more of a paresthesia-type sensation with 
tingling and the feeling like its asleep."  No muscle 
wasting or atrophy was noted and while generalized pain was 
described, there was no particular increase in pain with 
motion. 

Thereafter, a July 2007 rating decision increased the rating 
for the left lower extremity paresthesia to 30 percent also 
effective from July 2000.  This followed a March 2007 VA 
neurological examination which showed the Veteran describing 
increasing paresthesia in the left lower extremity that 
extended to the foot.  He stated that the lateral lower leg 
muscles swelled with short distances and that his foot will 
invert.  The pain increased with swelling according to the 
Veteran, and he said that his legs go to sleep with sitting.  
He also said he used an ankle brace on occasion and that he 
trips easily and drags his left foot as it weakens with 
swelling.  Swelling was said to be so severe that the Veteran 
has to cut the bands off his sweatpants and to prevent him 
from wearing a boot. 

The physical examination in March 2007 revealed reflexes to 
2+ in the left knee and ankle with a normal Babinski reflex 
on left plantar flexion.  There was no atrophy, abnormal 
muscle tone, or bulk and no tremors, tics or other abnormal 
movements.  There was no limitation of functioning of any 
joint affected by the nerve disorder.  The Veteran favored 
the right leg with slight abduction of the left leg 
status/post recent right knee surgery.  Electromyographic 
testing was normal.  There was a mild increase in lower left 
leg size when compared with the right and mild swelling of 
the left ankle.  Left plantar flexion was to 45 and 
dorsiflexion was to 20. 

Additional evidence includes reports from private treatment 
in June 2007 that indicated the Veteran had aching and 
swelling in the left lower leg since the resection of an 
osteochondroma in 1988.  The diagnoses included metatarsalgia 
with a plantar callosity.  No neurological findings in the 
left lower extremity were described at that time.  A surgical 
release of the anterior and lateral compartment of the left 
leg was performed in August 2007.  

At a December 2007 VA examination, the Veteran described 
pain, weakness and decreased coordination in the muscles of 
the left lower leg.  Weather changes were said to increase 
pain.  Flareups of severe pain that last for hours were said 
to occur weekly with associated loss of motion and 
functioning.  The Veteran was said to use orthotics but he 
stated that he no longer used a brace for his left ankle.  
Symptoms in the left lower extremity were said to include 
fatigability, edema, and aching.  Paralysis and weakness in 
the left foot and ankle was said to occur, particularly with 
climbing stairs.  Paresthesia and numbness were described in 
the left lateral leg from the knee to the foot.  The physical 
examination at that time showed an abnormal gait with a mild 
limp; left lower extremity strength to 4; weakness with left 
ankle dorsiflexion; tenderness to palpation of the left lower 
leg; and no notable swelling except for a mild difference in 
the left leg in the area of the scarring on the distal third 
of the lower lateral leg when compared with the right.  The 
neurological examination of the left lower leg was normal, 
with normal dorsalis pedis and posterior tibial pulses.  
There was decreased sensation to light touch of the lateral 
left thigh and no light touch on the lateral left lower leg, 
foot and toes.  It was also noted that there was "[n]o sharp 
lateral left lower leg" from the second thru the fifth toes 
of the left foot and no vibration from the second thru the 
fifth toes and lateral ankle.  The Babinski sign was 
negative.  

Applying the pertinent legal criteria to the facts set forth 
above, it is noted initially that disability rated under DC 
8721 contemplates the neurologic disability in the left lower 
extremity.  Service connection is also in effect for 
orthopedic disability in the left ankle, venous insufficiency 
in the left lower leg and residual scarring from an excision 
of spur formation in the left fibula, but the propriety of 
the ratings assigned for this pathology are not currently at 
issue.  As such, and in order to avoid "pyramiding," or 
compensating the Veteran more than once for the same 
symptomatology, the decision herein will be limited to 
consideration of whether the neurological disability in the 
left lower extremity, alone, is adequately compensated.  See 
Brady v. Brown, 4 Vet. App. 203, 206 (1993); 
38 C.F.R. § 4.14.

In order to warrant increased compensation, it must be shown 
that the neurological impairment in the left lower leg is 
severe.  38 C.F.R. § 4.124a, DC 8721.  As set forth above, 
electromyographic testing in March 2007 showed no neurologic 
deficits.  Reflexes were active in the left knee and ankle at 
that time and the Babinski was negative.  It was also stated 
at that time that there was no limitation of functioning of 
any joint affected by the nerve disorder.  At the December 
2007 VA examination, the neurological examination of the left 
lower leg was normal, with normal dorsalis pedis and 
posterior tibial pulses.  Again, the Babinski sign was 
negative.  As such, and while the Board does acknowledge the 
sensory deficits shown in particular at the December 2007 VA 
examination, the negative clinical neurological findings as 
described above simply preclude a finding that there is 
"severe" neurologic impairment so as to warrant increased 
compensation under DC 8721.  

2. Residuals of an Injury to the Nose Status Post 
Septoplasty.  

A 10 percent rating for post traumatic deviation of the nasal 
septum requires a 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, DC 6502.  This is the highest and only 
rating assignable under DC 6502.  

Summarizing the pertinent evidence, the aforementioned 
February 2004 rating decision granted service connection for 
residuals of an injury to the nose status post septoplasty.  
A noncompensable rating was assigned effective from January 
2003 under DC 6502.  Pertinent evidence included a line of 
duty determination from National Guard duty reflecting that 
the Veteran was hit with a duffel bag in the face and reports 
from a post-service septoplasty.  Also of record were reports 
from a June 2003 VA examination that showed left nasal 
passage narrowing to a maximum diameter of five millimeters 
as opposed to seven to eight millimeters on the right.  There 
was also slight erythema of the nasal mucosa and worsening 
erythema of the right nasal mucosa.  Also shown was slight 
tenderness to palpation over the left maxillary sinuses and 
slight breathing obstruction with closure of the right naris 
with breathing through the left nostril.

Thereafter, the rating assigned under DC 6502 was increased 
to 10 percent, also effective from January 2003, by a July 
2007 rating decision.  This action followed a March 2007 VA 
examination of the nose that showed the Veteran reporting 
that he could not smell and that his nose collapses to the 
point that he cannot breath very well.  Upon examination, 
there was a 70 percent left nasal obstruction and a nasal 
deflection with occlusion of the right nostril.  Sinus x-rays 
showed mucoperisoteal thickening with a possible polyp in the 
left maxillary sinuses and under development of the right 
frontal sinus.  It was noted that if the Veteran was under 
stress and needed additional oxygen, he had to open his mouth 
just to be able to breathe.  
 
As set forth above, the 10 percent rating assigned under DC 
6502 is the highest assignable rating under this Diagnostic 
Code.  With respect to other potentially applicable codes, 
service connection is in effect for sinusitis as secondary to 
the service connected residuals of an injury to the nose 
status post septoplasty, and the propriety of the rating 
currently assigned for such disability under DC 6513 is not 
currently properly before the Board.  In short therefore, a 
schedular rating in excess of 10 percent for the disability 
contemplated by DC 6502 simply may not be assigned under the 
VA Schedule for Rating Disabilities.  

3. Extraschedular/Final Considerations 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The Veteran has not required 
frequent hospitalizations due to his left lower extremity 
paresthesias or septoplasty residuals, and these 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the ratings currently 
assigned.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  

To the extent the Veteran contends that he is entitled to 
higher ratings for his left lower extremity paresthesias or 
septoplasty residuals, the Board finds the probative value of 
such assertions to be overcome by the negative clinical 
evidence as set forth above.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  See also Espiritu, 
Francisco, supra.  Finally, in reaching the decisions above, 
the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claims for increased ratings for his left lower 
extremity paresthesias and septoplasty residuals, the 
doctrine is not for application.  Gilbert, supra.  


ORDER

Entitlement to service connection for a stomach disorder is 
denied. 

Entitlement to service connection for a low back disorder is 
denied. 

Entitlement to an initial rating in excess of 20 percent for 
left lower extremity paresthesia is denied. 

Entitlement to an initial rating in excess of 10 percent for 
residuals of an injury to the nose status post septoplasty is 
denied.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


